





CITATION:
R. v. Harun, 2011 ONCA 699



DATE:20111109



DOCKET: C53958



COURT OF APPEAL FOR ONTARIO



Rosenberg, Sharpe and Juriansz JJ.A.



BETWEEN



Her Majesty The Queen



Respondent



and



Dedecho Harun



Appellant



Howard L. Krongold, for the appellant



Matthew Asma, for the respondent



Heard and endorsed: November 8, 2011



On appeal from sentence by Justice C. Dorval of the Ontario
          Court of Justice dated June 9, 2011



APPEAL BOOK ENDORSEMENT



[1]

The trial judge erred in applying the amendments to s. 719 of the
Criminal
    Code
. Those amendments did not apply to this appellant since the offence
    was committed before the amendments came into force.

[2]

That said, this case is governed by this Courts holding in
R. v.
    Rezaie
(1997), 112 C.C.C. (3d) 97 at 106. In our view, the effective
    sentence of just over 5 years imprisonment is fit. This was a very serious
    offence committed by an offender with a record of violence. The appellant administered
    a brutal beating to the victim over a three-hour period because she had spoken
    to the police about a crime he committed against her. He intended to send a
    message to other members of the community by this beating. While the appellant
    may have been under the influence of drugs at the time, he had carefully
    planned the offence.

[3]

Accordingly, while leave to appeal sentence is granted, the appeal is
    dismissed.


